The judgment of the .court was pronounced by
Rost, L
The defendant recovered from the plaintiff $500 damages, for an outrage committed upon her person by a slave belonging to him, who was sentenced therefor to fifteen years imprisonment at hard labor. On the day that .the-verdict allowing the damages was rendered in favor of the defendant, the plaintiff, Hynson.,.abandoned tho slave to her in open court, by a notarial act, a copy of which w.as then and there filed. Tho defendant having caused execution ,to issue under the judgment rendered on the verdict, and property of tho plaintiff to be seized notwithstanding the abandonment, the latter enjoined the proceedings on the ground that, he is released thereby from all further responsibility. The injunction was perpetuated, .and ,tho defendant appealed. The .appellant asks a reversal of the judgment .on the ground that, the abandonment contemplated by ar.t. 181 of the Civil .Code implies a corporeal delivery of the .slave abandoned; and further, that the plaintiff did not take the proper steps to obtain the possession .of the slave., .and refused to authorise the defendant to take them in his name.
The dispositions of the Code authorise the abandoment of slaves who have committed.crimes, and make no exception in relation to those who .are undergoing the p.unishmentof their offences. Tlioir temporary confinement by the State, does not affect the rights of property of the master. In the eye of tho law, he continues to possess, though he may not enjoy; and the notarial act of abandonment transfers to the party in favor of whom itismado, all the possession which the laws of the State will, in such .cases, permit the master to give. C. C. 2455.
It has been .contended, in argument, that the sentence condemning the slave was illegal, and that he is not confined in the proper place. This may be true, hut the plaintiff believes the punishment inflicted to be just; and there is no legal obligation .on his part to take any steps to have the sentence reversed. By .the express disposition of art. 181 of the Code, the title will be in the defendant ,as soon as .she accepts the abandonment, and she requires no authorisation from the plaintiff to resume the possession of the slave, if it be true that h.e is unlawfully detained in custody. The confinement of the slave for fifteen years operates, no doubt, a hardship in this caso; but it is the inconvenience of all fixed rules of damages, that they, at times, fall short of the actual damage sus- • ained. Judgment affirmed.